Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 1 of 16




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                       Judge R. Brooke Jackson

  Civil Action No. 1:20-cv-00327-RBJ-KMT

  RANDY TRACY SHAW,

          Plaintiff,
  v.

  C. ROBERTS,
  HUMPHRIES, and
  JOHN/JANE DOE, correction officer(s),

          Defendants.


                                     ORDER on MOTION TO DISMISS


          Defendants move to dismiss this case for failure to state a claim and, alternatively,

  because they are entitled to qualified immunity. The motion is granted for the reasons provided

  in this order.

                                        FACTUAL BACKGROUND

          Randy Tracy Shaw, an inmate in the Bureau of Prisons’ Administrative Maximum

  facility (“ADX”) in Florence, Colorado, filed this lawsuit pro se on February 7, 2020. I take the

  following facts from the most current version of his amended complaint, ECF No. 9. 1

          On January 22, 2019, Mr. Shaw was using the facility’s law library which is located at

  the end of the living range in E unit. There are 12 cells in this range. No inmate to inmate

  contact is allowed, and no inmate can be on the range while the law library is being used. Mr.


  1
   I will explain later why this document is the operative complaint and not ECF No. 34 which was inadvertently
  deemed by a magistrate judge to be the operative complaint.

                                                          1
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 2 of 16




  Shaw alleges that either “John/Jane Doe,” a correctional officer, or defendant C. Roberts, also a

  correctional officer, or both of them, “willfully or recklessly or negligently” opened three

  secured doors electronically. One of the opened doors secured the law library, and another

  secured the cell of a “high-ranking member of the Aryan Brotherhood gang.” ECF No. 9 at 4.

          Mr. Shaw saw the Aryan Brotherhood inmate attempt to obtain a shank from under the

  cell door of another white inmate, but the shank did not fit under the cell door. Nevertheless, to

  further thwart the inmate’s attempt to obtain the weapon, plaintiff physically subdued the inmate

  and then returned to the law library, at which time officers electronically closed the library’s

  door. However, he heard racial slurs over the intercom in the law library that is controlled by

  correctional officer John/Jane Doe. Mr. Shaw alleges that “defendants” orchestrated these

  events. Id. at 5.

          Plaintiff alleges that he exhausted his administrative remedies, wrote letters to many civil

  organizations. He also submitted a complaint to the United States Department of Justice, and in

  response he received a letter from the warden who stated that the doors were opened by

  negligence. Id. Later in his amended complaint he quotes what appears to be the entire letter

  from Warden Andre Motevousian, as follows:

          This is in response to your letter to the United States Attorney General William P.
          Barr. Your letter was forwarded to this office for a response. You request
          assistance in regards to your allegation of staff violating your civil rights.
          Specifically, you state your civil rights were violated when a physical altercation
          occurred between yourself and another inmate on January 22, 2019. You claim
          the incident was orchestrated and covered up by ADX staff and believe the
          incident and the alleged issues immediately following the incident were racially
          motivated by staff at the institution.

          On January 22, 2019, at approximately 2:20, staff responded to a report of an
          activation of a body alarm in Echo Unit. Specifically, an inmate orderly was
          mopping on Echo 2 range. The secure door to the law library was inadvertently

                                                    2
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 3 of 16




         opened while you were inside. You then exited the law library and ran up behind
         the inmate orderly and began striking him in the head and upper torso, knocking
         him to the floor. At that time, the two of you engaged in a physical altercation.
         Staff approached the range grill, giving verbal commands at which time you and
         the other inmate separated and you secured yourself back inside the law library.
         Following staff intervention, you and the other inmate submitted to restraints and
         were removed from the area. You and the other inmate both received medical
         assessments due to the altercation. You did not receive or report any injuries as a
         result of the altercation. An investigation into the incident was immediately [sic]
         the following day, January 23, 2019, by Special Investigative Services staff at
         ADX Florence. All video footage and supporting documentation was reviewed.
         Appropriate action was taken upon conclusion of the investigation. Furthermore,
         it was determined there was no evidence to suggest that the law library door was
         opened for any reason other than inadvertent error.

  Id. at 15-16.

         Mr. Shaw states that he and the Aryan brotherhood inmate were moved to the Special

  Housing Unit (“SHU”) as a result of the incident. Conditions there included having only a

  mattress to sleep on, wearing the same clothes for ten days, and having an inoperable toilet.

  While he was there he heard that he had been marked for injury or death, and that the incident

  had been orchestrated to get government funding for the facility. Id. at 9.

         Mr. Shaw’s specific allegations about the three defendants are scattered through the

  amended complaint.

         John/Jane Doe. As noted above, either this individual or C. Roberts or both “willfully of

  recklessly or negligently” opened the three secured doors. He or she controlled the intercom

  over which Mr. Shaw heard racial slurs. Like other correctional officers he or she is required to

  take reasonable measures to guarantee the safety of all inmates. Id. at 6. But he or she “elected

  to abdicate plaintiff [sic] constitutional rights.” He or she opened the law library door to let Mr.

  Shaw into the library and then closed the door. He or she then breached policy by opening two

  doors “to allow this inmate, a high ranking member of the Aryan brotherhood gang, to roam free

                                                    3
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 4 of 16




  on the range.” Id. at 7. He or she then opened the law library door. Id. After the incident and

  Mr. Shaw returned to the library, he or she closed the law library door. Mr. Shaw then heard him

  or her call him a “nigger” over the intercom. Id. at 8. He or she and C. Roberts then attempted

  to cover up their malfeasance by eluding responding staff. Id.

          C. Roberts. In addition to the allegations already mentioned, he wrote a disciplinary

  report on the incident that was not truthful but that resulted in Mr. Shaw’s being found “guilty.”

  Id. at 10, 14.

          Captain Humphrey. He was Chief of Security at ADX and was part of the staff who

  responded to the incident. Id. at 8, 10. Mr. Shaw spoke with him after the incident about

  conditions in the SHU and about racism by staff. Captain Humphrey said he would look into it.

  Mr. Shaw told him that the written report of the incident was untruthful, and Captain Humphrey

  responded that “we have to protect our asses.” Id. at 11. Captain Humphrey also told him that

  he had been “fired” as a result of the incident, meaning that he had been transferred elsewhere.

  He said that “it was in my best interest to just leave the incident alone, or I would remain stuck in

  ADX.” As the supervisor of John/Jane Doe and C. Roberts, Captain Humphrey was in a position

  to correct the report, but he did not do so. Id. at 11, 14.

                                PROCEDURAL HISTORY OF THE CASE

          Plaintiff filed this case pro se on February 7, 2020. ECF No. 1. Magistrate Judge

  Gallagher granted him leave to proceed in forma pauperis, ECF No. 4. However, he also ordered

  plaintiff to file an amended complaint. ECF No. 5. That order is noteworthy for several reasons.

  After briefly summarizing the facts as alleged in the original complaint, the Magistrate Judge

  Gallagher discussed the importance of alleging the personal participation of each named


                                                     4
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 5 of 16




  defendant in the alleged deprivation of plaintiff’s constitutional rights, including the

  requirements for suing a “John/Jane Doe” defendant. Id. at 3-4. He explained the difference

  between naming defendants in their “official” versus their “individual” capacities, noting that a

  Bivens action for money damages cannot be maintained against federal officials in their official

  capacities. Id. at 5. He explained how one can file a state law tort claim under the Federal Tort

  Claims Act. Id. at 5-6. Finally, he explained what is required to state an arguable Eighth

  Amendment claim for deliberate indifference to a substantial risk of serious harm, including a

  brief reference to the important Farmer v. Brennan case that I will discuss later in this order. Id.

  at 7-10.

         Mr. Shaw filed an amended complaint on April 15, 2020. ECF No. 6. But the magistrate

  judge found that the amended complaint was not compliant with his previous order and granted

  Mr. Shaw 30 days to file another version. ECF No. 7. Mr. Shaw filed another amended

  complaint on May 9, 2020. ECF No. 9. As I have said, this is the version that is the operative

  complaint in this case.

         In the amended complaint Mr. Shaw asserted two claims. The first claim asserts “Eighth

  Amendment violation – Negligence, Failure to Protect, Hate Crime(s).” The substance of it is

  his allegation that the actions of John/Jane Doe, C. Roberts and Captain Humphrey violated his

  right to be protected from assaults by other inmates. Id. at 4-13. His second claim asserts

  “Deliberate Indifference, Gross Negligence, Eighth Amend. violations.” Id. at 14. Plaintiff

  requests $500,000 in damages; an injunction mandating that the Bureau of Prisons remove him

  from all federal facilities; and an injunction mandating that the Department of Justice review

  incidents of racial bias at the ADX facility. Id. at 22.


                                                    5
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 6 of 16




             Defendants Roberts and Humphrey moved to dismiss the amended complaint. ECF No.

  24. 2 They argued that there is no Bivens remedy for plaintiff’s claims. Id. at 4-8. The motion

  emphasized the Supreme Court’s holding in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) which

  stated that a Bivens remedy has been recognized by the Court only two times since the original

  Bivens case; that the Court views an expansion of the Bivens remedy as a “disfavored judicial

  activity,” and that before any new Bivens remedy is permitted courts must assess (1) whether

  there is any alternative remedial process, and (2) whether any special factors counsel hesitation

  against devising a new Bivens remedy. ECF No. 24 at 4 (citing Ziglar, 137 S. Ct. at 1857-58).

  Alternatively, the moving defendants relied on the doctrine of qualified immunity. Id. at 8-13.

  In addition, they noted that an inmate may not bring a civil action for damages for mental or

  emotional injury suffered in custody without a prior showing of physical injury, per 28 U.S.C. §

  1346(b)(2). Id. at 13-14. Finally, the moving defendants argued that plaintiffs had not stated any

  claim other than his Eighth Amendment claims, i.e., no FTCA claim. Id. at 14.

             After seeking and receiving extensions of time, Mr. Shaw filed an “Amended Motion in

  Part and Opposition to Defendant’s Motion to Dismiss.” ECF No. 34. A magistrate judge

  deemed this document to be an amended complaint, indeed the operative complaint, and mooted

  the then pending motion to dismiss. ECF No. 37. Her confusion is understandable because, in

  large part, this document repeated plaintiff’s allegations from the May 9, 2020, amended

  complaint. On closer inspection, however, this document does not contain claims for relief.

  Rather, it is what the caption said it is – a response to the motion to dismiss. In addition to




  2
      Named defendant “John/Jane Doe” has never been identified or served with a summons and complaint.

                                                          6
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 7 of 16




  rehashing the facts the document contains a long list of case citations from various jurisdictions

  with Mr. Shaw’s interpretation of their holdings.

          Nevertheless, because the magistrate judge had mooted their motion to dismiss,

  defendants Roberts and Humphrey filed another motion to dismiss on February 5, 2021. ECF

  No. 41. In this motion defendants made similar “no new Bivens remedy” and “qualified

  immunity” arguments and added that to the extent plaintiff sued them in their official capacity,

  those claims had been dismissed by Magistrate Judge Gallagher in his March 17, 2020, order.

          Plaintiff did not respond. Finally, on July 26, 2021, noting plaintiff’s lack of response, I

  issued an order requiring plaintiff to show cause why the case should not be dismissed without

  prejudice for failure to prosecute. ECF No. 45. Mr. Shaw did not show cause as such. Rather,

  on August 12, 2021, he filed an untimely response to the second motion to dismiss. ECF No. 46.

  In large part it was a repeat of his string of case citations.

          The moving defendants then filed a reply in which they suggested that the Court should

  dismiss the case because plaintiff did not show cause for his failure to respond to their motion to

  dismiss. They also reiterated their substantive bases for seeking dismissal. ECF No. 47.

  Plaintiff has filed an (unauthorized) sur-reply, but I have reviewed it, and it does not change

  anything in this order.

                                       STANDARD OF REVIEW

          To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

  to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

  493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). A plausible claim is a claim that “allows the court to draw the reasonable inference


                                                      7
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 8 of 16




  that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009). While the Court must accept the well-pled allegations of the complaint as true and

  construe them in the light most favorable to the plaintiff, Robbins v. Wilkie, 300 F.3d 1208, 1210

  (10th Cir. 2002), conclusory allegations are not entitled to a presumption of truth. Iqbal, 556

  U.S. at 681. However, the plaintiff meets the threshold pleading standard so long as he or she

  offers sufficient factual allegations such that the right to relief is raised above the speculative

  level. See, e.g., Twombly, 550 U.S. at 556; Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir.

  2008).

           “A pro se litigant’s pleadings are to be construed liberally and held to a less stringent

  standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

  Cir. 1991). Thus, “if the court can reasonably read the pleadings to state a valid claim on which

  the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal

  authority, his confusion of various legal theories, his poor syntax and sentence construction, or

  his unfamiliarity with pleading requirements.” Id. However, the Court cannot be an advocate

  for the pro se litigant. Id.

                                      ANALYSIS AND CONCLUSIONS

           A. Bivens in the Context of Failure to Protect Inmates from Other Inmates.

           Congress provided a damages remedy for persons whose constitutional rights are violated

  by state officials in 42 U.S.C. § 1983. However, there is no statutory counterpart for alleged

  constitutional violations by federal officials. That gap was at least partially filled by the

  Supreme Court in Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403

  U.S. 388 (1971). The Court recognized an implied cause of action for damages against federal


                                                     8
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 9 of 16




  officials who, under color of their authority, violated an individual’s Fourth Amendment right to

  be free from unlawful searches and seizures. Id. at 397. Thus was born what over the years

  became known as “Bivens actions.”

         In Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), the Court stated that it had only recognized

  Bivens actions twice since its original Bivens decision: Davis v. Passman, 442 U.S. 228 (1979)

  (recognizing a damages remedy under the Fifth Amendment for gender discrimination by a

  Congressman); and Carlson v. Green, 446 U.S. 14 (1980) (recognizing a damages remedy for a

  federal prisoner who claimed that the prison’s failure to treat his asthma violated the Eighth

  Amendment’s prohibition of cruel and unusual punishment). 137 S. Ct. at 1854-55. It would be

  better, the Court determined, for Congress to create new remedies, not the courts. See id. at

  1855-56. The Court did not entirely rule out new Bivens remedies, but it provided the “proper

  test for determining whether a case presents a new Bivens context” as follows:

         If the case is different in a meaningful way from previous Bivens cases decided by
         this Court, then the context is new. Without endeavoring to create an exhaustive
         list of differences that are meaningful enough to make a given context a new one,
         some examples might prove instructive. A case might differ in a meaningful way
         because of the rank of the officers involved; the constitutional right at issue; the
         generality or specificity of the official action; the extent of judicial guidance as to
         how an officer should respond to the problem or emergency to be confronted; the
         statutory or other legal mandate under which the officer was operating; the risk of
         disruptive intrusion by the Judiciary into the functioning of other branches; or the
         presence of potential special factors that previous Bivens cases did not consider.

  Id. at 1859-60.

         I find that the duty of ADX staff with respect to protection of inmates from assaults by

  other inmates does not differ in a meaningful way from a previous Bivens case decided by the

  Supreme Court. In Farmer v. Brennan, 511 U.S. 825 (1994) the Court began its opinion by

  stating, “A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an

                                                    9
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 10 of 16




   inmate violates the Eighth Amendment.” Id. at 828. A transsexual inmate who displayed

   feminine characteristics albeit being biologically male was placed in general population at the

   United States Penitentiary in Terre Haute, Indiana. This was high security facility as is ADX in

   the present case. The inmate filed a Bivens complaint alleging that in transferring her to this

   penitentiary and placing her in general population despite knowledge of the penitentiary’s violent

   environment and a history of inmate assaults, the responsible officials knew that she would be

   particularly vulnerable to sexual attack by other inmates. Thus, plaintiff claimed, the responsible

   officials were deliberately indifferent to her safety and violated her Eighth Amendment rights.

           The Court famously indicated that while the Constitution does not mandate comfortable

   prisons, it does not permit inhumane ones. Id. at 832. “In particular, as the lower courts have

   uniformly held, and as we have assumed, ‘prison officials have a duty . . . to protect prisoners

   from violence at the hands of other prisoners.’” Id. at 833. “Being violently assaulted in prison

   is simply not ‘part of the penalty that criminal offenders pay for their offenses against society.’”

   Id. at 834.

           “It is not, however, every injury suffered by one prisoner at the hands of another that

   translates into constitutional liability for prison officials responsible for the victim’s safety.” Id.

   Rather, two requirements must be met. First the alleged deprivation of rights must be

   ‘“sufficiently serious,’” meaning that “the inmate must show that he is incarcerated under

   conditions posing a substantial risk of serious harm.” Id. Second, the prison official must have a

   ‘“sufficiently culpable state of mind,’” and “[i]n prison-conditions cases that state of mind is one

   of ‘deliberate indifference to inmate health or safety.” Id. “Deliberate indifference” is “more

   than mere negligence” but “less than acts or omissions for the very purpose of causing harm or


                                                     10
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 11 of 16




   with knowledge that harm will result.” Id. at 835. “[A]cting or failing to act with deliberate

   indifference to a substantial risk of serious harm to a prisoner is the equivalent of recklessly

   disregarding that risk.” Id. That is not an objective test. “We hold instead that a prison official

   cannot be found liable under the Eighth Amendment for denying an inmate humane conditions of

   confinement unless the official knows of and disregards an excessive risk to inmate health or

   safety; the official must both be aware of facts from which the inference could be drawn that a

   substantial risk of serious harm exists, and he must also draw the inference.” Id.

          In Farmer the district court had granted summary judgment for the prison officials, and

   the Seventh Circuit had affirmed. The Supreme Court remanded the case for application of the

   principles explained in its opinion, potentially including consideration of additional evidence and

   further findings. Id. at 848-49. Perhaps that resolution explains why Farmer is not counted as a

   fourth Bivens action recognized by the Court.

          Nevertheless, the principles announced in Farmer remain viable to this day. For

   example, in Cuevas v. United States, No. 16-cv-00299-MSK-KMT, 2018 WL 1399910 (D. Colo.

   March 19, 2018), a Bivens case brought by an ADX inmate who claimed that prison officials

   provided “sensitive information” about his crimes to fellow inmates to incite them to retaliate

   violently against him, Judge Krieger wrote,

          The basic contours of Mr. Cuevas’s 8th Amendment claim are well-settled. The
          Supreme Court has long recognized that a prison official’s deliberate indifference
          to a substantial risk of inmate-on-inmate violence violates the 8th Amendment.
          Farmer v. Brennan, 511 U.S. 825, 828 (1994). Gratuitously allowing the beating
          of one prisoner by another serves no legitimate penological objective. Typically,
          to establish an 8th Amendment claim of this type, the inmate must show that he
          faced an objectively substantial risk of serious harm and that the defendant had a
          subjective knowledge of that risk but nevertheless recklessly disregarded it. Id. at
          834. The 10th Circuit has specifically recognized that, where a correction officer
          labels an inmate as a ‘snitch,’ communicates that label to other inmates, and does

                                                    11
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 12 of 16




            so ‘aware of the obvious danger associated with a reputation as a snitch,’ and 8th
            Amendment violation is clearly established. Benefield v. McDowall, 241 F.3d
            1267, 1271 (10th Cir. 2001).

   2018 WL 1399910 at *2.

            Notably, Judge Krieger cited and discussed Ziglar. “Although the Court is cognizant of

   Ziglar’s reluctance to approve Bivens claims in new contexts, the Court finds no factors here that

   would caution against adopting a Bivens remedy in this particular situation.” Id. at *4. She

   rejected defendants’ argument that Mr. Cuevas had adequate Congressionally-created alternative

   remedies via the BOP’s Administrative Remedy program or a suit for injunctive relief only. In

   short,

            this Court sees no reason why a Bivens remedy should not be available to an
            individual like Mr. Cuevas, who sues individual officers for violating his 8th
            Amendment rights by purposefully disclosing sensitive information about him to
            other inmates so as to induce them towards violence against Mr. Cuevas. Such a
            claim is so clearly established and directed at the individual actions of rank-and-
            file prison officials that there is no reason to defer to Congress’ decisionmaking
            (and the concomitant inertia) in order to decide whether a damages remedy should
            lie. Even in the post-Ziglar world, this case presents an appropriate one for
            recognition of Bivens-type liability.

   Id.

            The court rejected defendants’ qualified immunity and failure to exhaust administrative

   remedies defenses. Id. at 4-9. The court also ruled on the defendant’s FTCA claims and his

   intentional infliction of emotional distress claim. Id. at **9-10. No such claims have been

   asserted in the present case.

            B. Application to This Case.

            I agree with Judge Krieger’s analysis of the Bivens remedy in the Cuevas case.

   Nevertheless, and even assuming the truth of Mr. Shaw’s factual allegations (but not his


                                                    12
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 13 of 16




   conclusory allegations), I conclude that his case must be dismissed. Frankly, I do not find that

   the facts alleged meet either of Farmer’s two requirements for finding the defendants

   constitutionally liable.

           First, I do not find that the alleged deprivation of Mr. Shaw’s rights was “sufficiently

   serious,” which was defined to mean that the inmate must show (at this stage of the case, must

   allege facts plausibly showing) that he is incarcerated under conditions posing a substantial risk

   of serious harm. To be sure, if any correctional officer purposefully opened electronically

   operated doors with the intent to put an inmate in harm’s way, that would be a serious offense.

   However, Mr. Shaw’s allegation that one or two correctional officers did this on January 22,

   2019, for that purpose is essentially a conclusory allegation. More importantly, it was one

   isolated incident. He was not threatened by the white inmate. He was not assaulted or injured by

   the white inmate. Indeed, by his own account, Mr. Shaw instigated the physical contact with the

   white inmate and “subdued” him. The incident occurred more than two and a half years ago.

   There is no allegation that either before or after the incident Mr. Shaw has ever been assaulted by

   any other inmate. Thus, notwithstanding his description of the incident, it appears that Mr. Shaw

   has been well protected from serious harm inflicted by other inmates.

           Moreover, although this is the motion to dismiss stage, the Court can consider the

   warden’s letter, because it was incorporated expressly into the amended complaint. The warden

   indicated that the incident was investigated on the next day, January 23, 2019, by Special

   Investigative Services staff at ADX Florence. All video footage and supporting documentation

   was reviewed. The investigation concluded that the doors were inadvertently opened; that Mr.

   Shaw had attacked an orderly who was mopping the floor; and that the two inmates were


                                                    13
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 14 of 16




   separated before either of them was injured. Mr. Shaw has not alleged that the warden or the

   Special Investigative Services staff falsely reported their findings to cover up the incident. This

   too tends to show that the conditions at ADX have not created a serious risk that Mr. Shaw will

   be harmed by other inmates in the facility.

          Second, I do not find that moving defendants acted with deliberate indifference to his

   health or safety. The Count indicted in Farmer that a prison official could not be found to have

   been deliberately indifferent within the meaning of the Eighth Amendment unless the official

   both knew of and disregarded an excessive risk to inmate health or safety. Plaintiff’s allegations

   regarding Captain Humphrey do not come anywhere close to meeting this requirement. There is

   no allegation that he had any involvement in the January 22, 2019, incident until after it was over

   – he and other staff members responded to the scene, separated the two inmates, and ended the

   incident. Mr. Shaw alleges that he informed Captain Humphrey that correctional officer C.

   Roberts’ report about the incident was not truthful, but (implicitly) the report was not changed.

   Even if those allegations are accepted as true, that doesn’t show that Captain Humphrey knew of

   but disregarded a prospective excessive risk to Mr. Shaw’s health or safety. And I again bear in

   mind that the investigation of the incident by the Special Investigative Services staff did not

   support Mr. Shaw’s story.

          With respect to correctional officer C. Roberts, Mr. Shaw has alleged that either he or

   John/Jane Doe or both “willfully or recklessly or negligently” opened the three doors. Those

   allegations fall short of alleging as facts that either of them opened the doors with deliberate

   indifference to his health or safety. Mr. Shaw plainly does not know whether C. Roberts had any

   part in the opening of those doors, and if he did, whether his actions were intended to put Mr.


                                                    14
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 15 of 16




   Shaw in jeopardy. Again, the investigation by the Special Investigative Services staff, none of

   whom have been named as defendants in the case, concluded that the doors were opened

   inadvertently. The only “fact” alleged concerning C. Roberts is that he wrote up an incident

   report after the fact that, in Mr. Shaw’s opinion, was not truthful. Even assuming the truth of

   that allegation, it does not plausibly show that C. Roberts knew of but disregarded a risk of

   serious harm to Mr. Shaw.

           As for correctional officer John/Jane Doe, he or she has not been identified or served with

   a summons or complaint in this case. As Magistrate Judge Gallagher pointed out to Mr. Shaw

   shortly after the case was filed, he must at least provide enough information about each Doe

   defendant so the individual can be identified for service of process. ECF No. 5 at 4 (citing Roper

   v. Grayson, 81 F.3d 124, 126 (10th Cir. 1996). The file also shows that although this case is

   approximately 18 months old, Mr. Shaw has engaged in no discovery to attempt to determine

   John/Jane’s identity. 3

           In sum, it is clear to this Court that Mr. Shaw believes that there is racism at ADX, and

   that as an African American man, he has been the victim of racial slurs and discriminatory

   conduct. He is considers inmates who are members of white supremacy gangs to be a threat to

   his safety. He believes that the January 22, 2019, incident was created intentionally by one or

   more correctional officers, and that but for his intervention and subduing the inmate who was

   working on his range, he might have been harmed. I agree with him that prison officials have a

   duty to protect prisoners from violence at the hands of other prisoners to the extent that it can be



   3
    Even if John/Jane Doe had been served, the allegations against him or her are subject to similar concerns
   as with defendant Roberts.

                                                      15
Case 1:20-cv-00327-RBJ-KMT Document 49 Filed 09/13/21 USDC Colorado Page 16 of 16




   done in a prison setting. But I conclude that he has not stated a claim on which relief can be

   granted against the named defendants in this case.

                                                   ORDER

          1. The motion to dismiss of defendants Roberts and Humphrey, ECF No. 41, is granted.

   The claims against them are dismissed with prejudice. As the prevailing parties, defendants

   Roberts and Humphries are awarded their costs to be taxed by the Clerk pursuant to Fed. R. Civ.

   P. 54(d)(1) and D.C.COLO.LCivR 54.1.

          2. The claims against defendant John/Jane Doe are dismissed without prejudice for

   failure to prosecute.

          3. The case is dismissed, and judgment will enter accordingly.

          DATED this day 13th day of September, 2021.


                                                        BY THE COURT:




                                                        ___________________________________
                                                        R. Brooke Jackson
                                                        United States District Judge




                                                   16
